DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Paragraph [0001] of the specification should be amended to include the current status of all of the applications recited therein.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a vessel containing molten metal, does not reasonably provide enablement for a vessel, as recited in claim 1, from which a solid metal is obtained and placed upon a raised surface.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:
1) In claim 1, from which all other claims depend, the term “placing solid metal from a vessel” (line 2) renders the claim indefinite in that it is not clear where or how the vessel containing the solid metal is related or associated with the rest of the claimed structure.
2) In claim 3, the term “the solid metal and the molten metal are the same metal” renders the claim indefinite in that it is not clear if this is intended to mean that the molten metal and solid metal are from the same batch or pour, or is it means that the molten metal and the solid metal are simply of the same composition.
3) In claim 5, the term “the second side” lacks antecedent basis, rendering the scope of the claim indefinite.
4) In claims 6 and 7, the term “the step of filtering” lacks antecedent basis, rendering the scope of the claims indefinite.
5) In claim 8, the term “the molten metal in the vessel” lacks antecedent basis (claim 1 recites only sold metal from a vessel) rendering the scope of the claim indefinite.
6) In claims 8 and 9, the claims recite “pumping” molten metal, but do not recite where the pumping moves or relocates the molten metal to be pumped, rendering the scope of the claims indefinite.
7) In claim 10, the term “the solid aluminum” lacks antecedent basis, rendering the scope of the claim indefinite.
8) In claim 18, the term “the discharge” lacks antecedent basis, rendering the scope of the claim indefinite.
9) In claim 20, it is not clear if the recited “another vessel” in this claim is the same or different from the “another vessel” already recited I claim 5, from which this claim depends, rendering the scope of the claim indefinite.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 does not further limit claim 1, from which it depends since claim 1 already includes the step of removing unmelted pieces from the raised surface.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,358,217. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘217 patent fall within the scope of the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0130298 to Teranishi et al (Teranishi et al). With respect to claims 1 and 11, Teranishi et al teaches a method of melting scrap (aluminum scrap briquette 60) by placing the solid metal scrap (60) on a raised surface (333) which does not melt at the melting point of the solid metal and moving molten metal (10) over the surface, but does not specifically recite removing unmelted pieces of metal from the raised surface. However, it would have been an obvious and expected expedient that after the processing of metals by the method of Teranishi et al to remove, during clean-up prior to processing a new batch of scrap for example, unmelted scrap pieces remaining on the raised surface of Teranishi et al.
With respect to claim 2, the raised su4rface of Teranishi et al includes a first and second opposed sides.
With respect to claims 3 and 4, the metal of Teranishi et al are both of aluminum.
With respect to claims 8, 9 and 13-15, Teanishi et al includes pumping the molten metal by pump (31) which can be any of a recirculation pump, gas-release pump or transfer pump.
With respect to claims 10 and 12, the pumping and metal flow of Teanishi et al will at some point be stopped (once the process is completed for example) meeting these claim limitations.
With respect to claims 16 and 17, Teranishi et al teaches a dividing wall (figure 3 for example) in the vessel (10) with an opening through which molten metal is pumped from a first chamber to a second chamber.
With respect to claims 18 and 19, the pump of Teranishi et al includes a pump discharge or “snout” aligned with a wall opening (see figure 3 for example).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 5-7 and 20 contain allowable subject matter in that none of the cited or applied prior art show or fairly suggest a method of melting metal including the filtering and vessel arrangements recited in the above claims. The closest art, Teranishi et al, does not include a second vessel (the metal is recirculated back to vessel (10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of US 2020/0362865, US 2022/0234099 (related applications to this application) and US 2022/0193764 (the publication of the instant application) are also cited.













Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk